PER CURIAM.
Plaintiff Sandra J. Beyers appeals from the order of the lower court granting summary judgment to Defendant Knox Community Hospital in this diversity action for damages resulting from the alleged disclosure of confidential information by a former employee of the Knox Community Hospital, Vicki Rhine. Beyers argues that the Hospital engaged in both negligent and intentional invasion of privacy.
Under Ohio law, an employer is not liable under respondeat superior for independent self-serving acts which in no way facilitate or promote its business. Osborne v. Lyles, 68 Ohio St.3d 326, 587 N.E.2d 825, 829 (Ohio 1992); Byrd v. Faber, 57 Ohio St.3d 56, 565 N.E.2d 584, 587 (Ohio 1991); see also Anderson v. Toeppe, 116 Ohio App.3d 429, 688 N.E.2d 538, (Ohio Ct.App.1996). Vicki Rhine’s alleged disclosure to her mother-in-law was not calculated to further the business of the defendant Hospital. For this reason, and for the reasons more fully articulated in the magistrate judge’s opinion dated May 12, 2000, the judgment of the lower court is AFFIRMED.